JONES, J.
The defendant Matthew Ross Dugger was charged in the County Court of Washita county with the offense of driving an automobile on a public highway while under the influence of intoxicating liquor. A jury was waived, the defendant was tried, found guilty, and sentenced to pay a fine of $125 and has appealed.
No briefs have been filed on behalf of the accused and no appearance was made in his behalf at the time the ease was assigned for oral argument. Under such circumstances, in accordance with the rules of this court, the record will be examined for fundamental error and if none is found the judgment and sentence will be affirmed.
We have examined the record. There was a sharp conflict in the evidence as to whether the defendant was intoxicated at the time he drove his automobile on the date alleged in the information. This presented an issue for the determination of the trial court, whose judgment carries the same weight as the verdict of a jury. The information was sufficient to charge a public offense and there was competent evidence to sustain the judgment.
The judgment and sentence of the county court of Washita county is affirmed.
POWELL, P. J., and BRETT, J., concur.